Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 31, 2022

                                          No. 04-21-00260-CR

                                           Norberto ADAME,
                                               Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                    From the 111th Judicial District Court, Webb County, Texas
                               Trial Court No. 2019CRB000094D2
                          Honorable Monica Z. Notzon, Judge Presiding


                                              ORDER

        On July 26, 2021, appellant Norberto Adame filed a motion for a free reporter’s record.
He states in his motion that he is unable to pay for or give security for the reporter’s record, and
he requests an evidentiary hearing to provide proof of inability to pay or give security. On
August 16, 2021, we noted that the trial court had set a hearing on the issue of appellant’s
indigency, and we ordered the trial court clerk to file a supplemental record containing the trial
court’s order and any findings required by Rule 145(f)(6) to this court not later than September
10, 2021. On September 16, 2021, the trial court clerk filed a notification of late record, stating
that the hearing scheduled for September 1, 2021, had been moved to November 2, 2021. On
November 17, 2021, the trial court clerk filed another notification of late record, stating that the
hearing scheduled for November 2, 2021, had been moved to January 18, 2022. On January 27,
2022, the trial court clerk filed a third notification of late record, stating that the hearing
scheduled for January 18, 2022, had been moved to March 1, 2022. Accordingly, the trial court
clerk’s most recent notification of late record is NOTED. We ORDER the trial court clerk to
file a supplemental record containing the trial court’s order and any findings required by Rule
145(f)(2)1 with this court not later than March 10, 2022.




1
  The supreme court has amended Rule 145, effective September 1, 2021. See Final Approval of Amendments to
Texas Rules of Civil Procedure Rule 145, 502.3, and 506.4, Misc. Docket No. 21-9077 (July 9, 2021). The
requirements as to findings stated in former subsection (f)(6) are now stated in subsection (f)(2).
                                              _________________________________
                                              Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of January, 2022.



                                              ___________________________________
                                              Michael A. Cruz,
                                              Clerk of Court